



Exhibit 10.1






PERFORMANCE CASH AWARD AGREEMENT
This Performance Cash Award Agreement (this “Agreement”) is made and entered
into as of the Date of Grant set forth on the Grant Detail Page by and between
Diebold Nixdorf, Incorporated, an Ohio corporation (the “Company”) and
______________________ (the “Participant”). Capitalized terms that are used but
not defined herein have the meanings ascribed to them in the 2017 Equity and
Performance Incentive Plan, as amended (the “Plan”); provided, however, that the
Award is not subject to, or granted pursuant to the terms of, the Plan.
1.Grant of Award. The Company hereby grants to the Participant an opportunity to
earn performance-based cash incentive compensation (the “Award”) set forth on
the Grant Detail Page (the “Target Award”). The amount, if any, that the
Participant actually earns for the Performance Period (up to the maximum cash
amount set forth on Exhibit I) will be determined by the level of achievement of
the Management Goal(s) in accordance with Exhibit I attached hereto.


2.Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on and ending on the dates set forth on
the Grant Detail Page and Exhibit I.


3.Management Goal(s).


3.1    Earned Amount. The cash amount, if any, earned by the Participant for the
Performance Period will be determined at the end of the Performance Period based
on the level of achievement of the Management Goal(s) in accordance with
Exhibit I. All determinations of whether Management Goal(s) have been achieved,
the cash amount earned by the Participant, and all other matters related to this
Section 3 shall be made by the Committee in its sole discretion. No additional
cash amount shall be earned for results in excess of the maximum level of
results for the Management Goal(s). If results for a Management Goal(s) are
attained at interim levels of performance, a proportionate amount of
compensation shall be earned, as determined by mathematical interpolation set
forth on Exhibit I.


3.2    Certification. Promptly following completion of the Performance Period,
the Committee will review and certify in writing (a) whether, and to what
extent, the Management Goal(s) for the Performance Period have been achieved,
and (b) the cash amount that the Participant shall earn, if any, subject to
compliance with the requirements of Section 4. Such certification shall be
final, conclusive and binding on the Participant, and on all other persons, to
the maximum extent permitted by law.


4.Vesting of Award. The Award is subject to forfeiture until it vests. Except as
otherwise provided in this Agreement, the amount of the Award will vest and
become nonforfeitable on the date the Committee certifies the achievement of the
Management Goal(s) in accordance with Section 3.2, subject to (a) the
achievement of any minimum threshold Management Goal(s) for payout set forth in
Exhibit I attached hereto, and (b) the Participant’s continuous service with the
Company or a Subsidiary from the Date of Grant through the last day of the
Performance Period. The amount that vests and becomes payable under this
Agreement shall be determined by the Committee based on the level of achievement
of the Management Goal(s) set forth in Exhibit I.









--------------------------------------------------------------------------------





5.Payment.


5.1    Form of Payment. Payment of a vested Award shall be made in a cash lump
sum, less applicable taxes, as soon as practicable after the Committee’s receipt
of the Company’s audited financial statements relating to the last fiscal year
of the Performance Period covered by this Agreement and the determination by the
Committee of the level of attainment of each Management Goal, (but in all events
by the last day of the fiscal year following the last fiscal year of the
Performance Period); provided, however, that in the event the Award vests
pursuant to Section 8, the Award (except as otherwise required under Section 12)
shall be payable in a lump sum as provided in Section 8.


5.2    Obligation. Prior to payment, the Company shall only have an unfunded and
unsecured obligation to make payment of an earned Award to the Participant.


6.Termination of Continuous Service.


6.1    Termination for Reasons Other Than for Death, Disability or After
Satisfying Service Requirements; Engaging in Detrimental Activity. If the
Participant’s continuous service with the Company or a Subsidiary is terminated
for any reason other than as set forth in Sections 6.2 or 6.3 or as contemplated
by Section 8, or if the Participant shall engage in any Detrimental Activity (as
defined in Section 7.2), the Participant shall forfeit this Award; provided,
however, that the Board, upon recommendation of the Committee, may, in its
discretion, order that any part or all of the Award shall vest and be paid in
accordance with Section 5.1.


6.2    Termination due to Death or Disability. If the Participant’s continuous
service with the Company or a Subsidiary terminates prior to the end of the
Performance Period as a result of the Participant’s death or Disability, the
extent to which the Award granted hereby shall be deemed to have been earned
shall be determined as if the Participant’s continuous service had not
terminated and the result shall be multiplied by a fraction, the numerator of
which is the number of full months the Participant was employed during the
Performance Period and the denominator of which is the total number of months in
the Performance Period; provided, however, the Board, upon the recommendation of
the Committee, may, in its discretion, increase payments made under the
foregoing circumstances up to the full amount payable for service throughout the
Performance Period.


6.3    Termination after Satisfying Service Requirements.
(a)If the Participant’s continuous service with the Company or a Subsidiary
terminates prior to the end of the Performance Period but on or after the date
on which the Participant attains age fifty-five (55), and if on such date the
Participant shall have completed five (5) or more years of continuous service
with the Company or its Subsidiaries, then the extent to which the Award granted
hereby shall be deemed to have been earned shall be determined at the end of the
Performance Period as if the Participant’s employment had not terminated. For
the avoidance of doubt, the amount of the Award earned by the Participant under
this subsection shall not be prorated based on the number of months the
Participant was employed during the Performance Period, but shall be earned as
if the Participant was employed for the entire duration of the Performance
Period.


(b)To the extent subsection (a) is inapplicable, if the Participant’s continuous
service terminates prior to the end of the Performance Period but on or after
the date on which the sum of the Participant’s age and the number of the
Participant’s years of continuous service with the Company and its Subsidiaries
on such date equals or exceeds seventy (70), the extent





--------------------------------------------------------------------------------





to which the Award granted hereby shall be deemed to have been earned shall be
determined at the end of the Performance Period as if the Participant’s
continuous service had not terminated and the result shall be multiplied by a
fraction, the numerator of which is the number of full and partial months the
Participant was employed during the Performance Period (with partial months
rounded up to a full month) and the denominator of which is the total number of
months in the Performance Period; provided, however, the Board, upon the
recommendation of the Committee, may, in its discretion, increase payments made
under the foregoing circumstances up to the full amount payable for service
throughout the Performance Period.


7.Detrimental Activity.


7.1    Engaging in Detrimental Activity. If the Participant, either during
employment by the Company or a Subsidiary or within one (1) year after
termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, and the Participant shall not have ceased all
Detrimental Activity within thirty (30) days after notice of such finding given
within one (1) year after commencement of such Detrimental Activity, the
Participant shall pay to the Company the cash amount of the Award received by
the Participant within a period of the one (1) year prior to the commencement of
such Detrimental Activity. To the extent that such amounts are not paid to the
Company, the Company may set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or a Subsidiary to
the Participant, whether as wages, deferred compensation or vacation pay or in
the form of any other benefit or for any other reason.


7.2    Definition of “Detrimental Activity.” For purposes of this Agreement, the
term “Detrimental Activity” shall include:


(a)    Engaging in any activity, as an employee, principal, agent, or consultant
for another entity, and in a capacity, that directly competes with the Company
or any Subsidiary in any actual product, service, or business activity (or in
any product, service, or business activity which was under active development
while the Participant was employed by the Company if such development is being
actively pursued by the Company during the one (1) year period first referred to
in Section 7.1) for which the Participant has had any direct responsibility and
direct involvement during the last two (2) years of his or her employment with
the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.


(b)    Soliciting any employee of the Company or a Subsidiary to terminate his
or her employment with the Company or a Subsidiary.


(c)The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter; provided, however, that nothing in this Agreement
or the Plan limits a Participant’s ability to file a charge or complaint or to
communicate, including by providing documents or other information without
notice to the Company, with the Securities and Exchange Commission or any other
governmental agency or commission





--------------------------------------------------------------------------------





(“Government Agency”) or limits a Participant’s right to receive an award for
information provided to any Government Agency.


(d)The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company and
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent, a design registration, a utility model or a
copyright registration where appropriate, in the United States and in any other
countries.


(e)Activity that results in termination for Cause (as defined in Section 7.3).


7.3    Definition of “Cause.” For the purposes of Section 7 of this Agreement,
“Cause” shall mean a termination due to the Participant’s:


(a)    Willful failure to substantially perform his or her duties with the
Company (other than any such failure resulting from the Participant’s
Disability), after a written demand for substantial performance is delivered to
the Participant that specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his or her duties,
and the Participant has failed to remedy the situation within fifteen (15)
business days of such written notice from the Company;


(b)    Willful gross negligence in the performance of the Participant’s duties;


(c)    Conviction of, or plea of guilty or nolo contendere, to any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;


(d)    Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise;


(e)    Willful violation of any provision of the Company’s code of conduct;


(f)    Willful violation of any of the covenants contained in Article 4 of the
Senior Leadership Severance Plan, if applicable to the Participant;


(g)    Act of dishonesty resulting in, or intended to result in, personal gain
at the expense of the Company;


(h)    Engaging in any act that is intended to harm, or may be reasonably
expected to harm, the reputation, business prospects, or operations of the
Company; or


(i)    Engaging in any act that justifies termination of employment with
immediate effect under the local laws applicable to the Participant’s employment
relationship.


For purposes of this definition, no act or omission by the Participant shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i)





--------------------------------------------------------------------------------





authority given pursuant to a resolution duly adopted by the Board; or (ii)
advice of counsel for the Company, shall be conclusively presumed to be done or
omitted to be done by the Participant in good faith and in the best interests of
the Company.
For purposes of this Award, there shall be no termination for Cause pursuant to
subsections (a) through (h) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Participant stating the basis for the termination. Upon receipt of such
notice, the Participant shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim.
8.Change in Control.


8.1    Acceleration of Vesting. Notwithstanding any provision of this Agreement
to the contrary, in the event of a Change in Control after the Date of Grant but
prior to the end of the Performance Period, the Participant shall be deemed to
have earned one hundred percent (100%) of the Award at the target level of
achievement as of the date of the Change in Control, and such earned Award shall
be paid in a lump sum cash payment as soon as practicable after the date of the
Change in Control.


8.2    Business Combination. Notwithstanding anything in this Section 8 to the
contrary, in connection with a Business Combination (as defined in the Plan) the
result of which is that the Company’s Common Shares and voting stock exchanged
for or becomes exchangeable for securities of another entity, cash or a
combination thereof, if the entity resulting from such Business Combination does
not assume the Award evidenced hereby and the Company’s obligations hereunder,
then the Participant shall be deemed to have earned one hundred percent (100%)
of the Award at the target level of achievement as of the day immediately prior
to the date of such Business Combination and paid in a lump sum cash payment as
soon as practicable after the date of such Business Combination.


9.Rights as Shareholder. The Participant shall not have any rights of a
shareholder with respect to this Award.


10.Withholding. The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Award, the amount of any required withholding taxes
in respect of the Award and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.


11.Transferability. Neither the Award granted hereby nor any interest therein
shall be transferable prior to payment other than by the laws of descent and
distribution.


12.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code, or with an exception thereto, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participant. Solely to the
extent the Company determines it necessary to comply with the provisions of
Section 409A of the Code, relating to payment of the Award upon the
Participant’s “separation from service” (determined in accordance with Section
409A of the Code), if the Participant is a “specified employee” (within the
meaning of Section 409A of the Code), the Participant’s date of payment of the
Award shall be the date that is six (6) months after the date of the
Participant’s “separation from service” with the Company and its Subsidiaries,
or, if earlier, the Participant’s death.





--------------------------------------------------------------------------------





13.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Award may be transferred by will or the laws of descent or distribution.


14.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.


15.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Award, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.


16.Continuous Service. For purposes of this Agreement, the continuous service of
the Participant with the Company or a Subsidiary shall not be deemed
interrupted, and the Participant shall not be deemed to have ceased to be an
associate of the Company or any Subsidiary, by reason of the transfer of his or
her employment among the Company and its Subsidiaries. For the purposes of this
Agreement, leaves of absence approved by the Chief Executive Officer of the
Company for illness, military or governmental service, or other cause, shall be
considered as employment.


17.Participant’s Acknowledgment. In accepting the grant, the Participant (you)
acknowledges that: (a) the grant of the Award is voluntary and occasional and
does not create any contractual or other right to receive future grants; (b) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (c) your participation in the Award is voluntary; (d) the Award
is not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and the Award is an
extraordinary item which is outside the scope of your employment contract, if
any; (e) in the event that you are an employee of a Subsidiary of the Company,
the grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant will not be interpreted to form an
employment contract with the Subsidiary that is your employer; (f) the amount,
if any, of the Award until determined by the Committee is unknown and cannot be
predicted; (g) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Award and you irrevocably release the Company,
its affiliates and its Subsidiaries from any such claim that may arise; and
(h) in the event of involuntary termination of your employment, your right to
receive the Award, if any, will terminate effective as of the date that you are
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of employment, your right to vest in the Award
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.


18.Data Privacy. The Participant (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number





--------------------------------------------------------------------------------





or other identification number, salary, nationality, job title, any Common
Shares or directorships held in the Company, details of the Award or any other
entitlement to cash awarded, for the purpose of implementing, administering and
managing the Award (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Award, that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Award. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Award. You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Award. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative
19.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


20.Acceptance. The Participant hereby acknowledges receipt of a copy of this
Agreement. The Participant has read and understands the terms and provisions
thereof, and accepts the Award subject to all of the terms and conditions of
this Agreement. The Participant acknowledges that there may be adverse tax
consequences upon the vesting of the Award and that the Participant has been
advised to consult a tax advisor prior to such vesting.


21.Governing Law. The validity, construction, interpretation, and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Ohio, USA without giving effect to the principles of conflicts of law. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.
The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.


    
Participant Signature


Participant Name:
 
DIEBOLD NIXDORF, INCORPORATED


By:         


Title:        











--------------------------------------------------------------------------------







EXHIBIT I
TO
PERFORMANCE CASH AWARD AGREEMENT





